UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 26, 2011 BOK FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Oklahoma 000-19341 73-1373454 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number)Identification No.) Bank of Oklahoma Tower, Boston Avenue at Second Street, Tulsa, Oklahoma 74172 (Address of principal executive offices) Registrant's telephone number, including area code: (918) 588-6000 N/A (Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). INFORMATION TO BE INCLUDED IN THE REPORT ITEM 5.07Submission of Matters to a Vote of Security Holders (a) On April 26, 2011, BOK Financial Corporation (“BOKF”) held its annual meeting of shareholders. (b) The matters voted upon at the annual meeting, and the number of votes cast for or against, as well as the number of abstentions and broker non-votes as to each such matter (where applicable), are set forth below: 1. Election of Directors For Against/Withheld Abstain Non-Vote Gregory S. Allen C. Fred Ball Jr. Sharon J. Bell Peter C. Boylan, III Chester Cadieux, III Joseph W. Craft, III William E. Durett John W. Gibson David F. Griffin V. Burns Hargis E. Carey Joullian, IV George B. Kaiser Robert J. LaFortune Stanley A. Lybarger Steven J. Malcolm E.C. Richards David L. Thompson Michael C. Turpin 2. Approval of Amended and Restated BOKF 2003 Executive Incentive Plan 3. Approval of the BOK Financial Corporation 2011 True-up Plan 4. Ratification of Ernst & Young LLP as Auditor for Fiscal Year Ending December 31, 2011 5. Advisory vote to approve the compensation of named executive officers 6. Advisory vote on the frequency of future advisory votes 7. Shareholder proposal on cumulative voting for the election of directors 1 Year For 2 Year or 3 Year Against/Withheld Abstain Abstain Non-Vote Non-Vote (c ) In accordance with the results of the advisory vote on the frequency of shareholder votes on executive compensation, the Board of Directors of BOKF has determined that an advisory vote to approve the compensation of the named executive officers of BOKF will be conducted annually. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOK FINANCIAL CORPORATION By:/s/Steven E. Nell Steven E. Nell Executive Vice President Chief Financial Officer Date:April 26, 2011
